 



FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of June 29, 2007, among PHILADELPHIA CONSOLIDATED HOLDING CORP., a
Pennsylvania corporation (the “Borrower”), the Lenders party to the hereinafter
described Credit Agreement, and BANK OF AMERICA, N.A., as Administrative Agent
for such Lenders.
RECITALS
     A. The Borrower, the Lenders and the Administrative Agent are party to that
certain Credit Agreement dated as of June 30, 2006 (as heretofore modified,
amended or supplemented, the “Credit Agreement”). Unless otherwise defined
herein, defined terms used herein shall have the meanings given such terms in
the Credit Agreement.
     B. The Borrower has requested that the Credit Agreement be amended to
extend the Maturity Date and to effect certain other changes to the Credit
Agreement, and the Lenders and the Administrative Agent have agreed to such
amendments.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrower, the Lenders and the Administrative Agent agree as
follows:
     1. Amendments. Subject to satisfaction of the conditions precedent set
forth in Section 2 hereof, the Credit Agreement is amended as follows:
     (a) The “June 29, 2007” date appearing in the definition of “Maturity Date”
is amended to read “June 27, 2008”.
     (b) The “.40%” percentage appearing in Section 2.06 of the Credit Agreement
is amended to read “.35%”.
     (c) The “.08%” percentage appearing in Section 2.07 of the Credit Agreement
is amended to read “.06%”.
     (d) The “$33,717,004” number appearing in Section 7.08(b) of the Credit
Agreement is amended to read “$47,111,908”.
     (e) The “$451,101,175” number appearing in Section 7.08(c) of the Credit
Agreement is amended to read “$669,929,554”.
     2. Conditions Precedent to Amendments. The amendments in Section 1 hereof
shall be effective as of the date hereof when the Administrative Agent receives:
     (a) counterparts of this Amendment duly executed by the Borrower, the
Lenders and the Bank;
     (b) a certificate, dated as of the date hereof, of the Secretary of the
Borrower certifying that the attachments to, and the certifications made in, the
Secretary’s Certificate dated June 16, 2006, executed and delivered to the
Administrative Agent and the Banks in connection with the Credit Agreement, have
not been modified or amended and remain in full force and effect;

 



--------------------------------------------------------------------------------



 



     (c) an extension and amendment fee in the amount of $10,000, half of which
shall be paid to each of Bank of America, N.A. and Wachovia Bank, National
Association for its own account;
     (d) payment of all expenses, including legal fees and expenses of counsel
to the Administrative Agent, incurred by the Administrative Agent in connection
with this Amendment, to the extent invoiced to the Borrower on or prior to the
date hereof; and
     (e) such other agreements, documents, instruments, and items as the
Administrative Agent may reasonably request.
     3. Representations and Warranties. The Borrower represents and warrants to
the Bank as follows:
     (a) the execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action (including
pursuant to that certain Action by Unanimous Consent in Writing by the Entire
Board of Directors of the Borrower dated June 9, 2006) and do not and will not
(i) require any consent or approval not heretofore obtained of any director,
stockholder, security holder, or creditor of the Borrower or of any governmental
authority having jurisdiction over the Borrower, (ii) violate or conflict with
any provision of the articles of incorporation or bylaws of the Borrower,
(iii) violate any laws applicable to the Borrower, or (iv) result in a breach of
or constitute a default under, or cause or permit the acceleration of any
obligation owed under, any indenture or loan or credit agreement or any other
material agreement to which the Borrower is a party or by which the Borrower or
any of its property is bound or affected;
     (b) all representations and warranties made or deemed made by the Borrower
in the Loan Documents are true and correct in all material respects (provided,
that any representation or warranty that is expressly qualified by materiality
or Material Adverse Effect is true and correct in all respects) as of the date
hereof, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were, as applicable, true and accurate in all material respects or
true and correct in all respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited by the Credit Agreement;
     (c) no Default or Event of Default has occurred and is continuing as of the
date hereof; and
     (d) There has occurred since December 31, 2006, no event or circumstance
that has resulted or would reasonably be expected to result in a Material
Adverse Effect.
     4. Effect of Amendment. This Amendment is a Loan Document. The amendments
effected hereunder are expressly limited to the matters contained herein. Except
as amended hereby, the Credit Agreement and the other Loan Documents are
unchanged and are hereby ratified and confirmed.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopy shall
be effective as delivery of a manually executed counterpart of this Amendment.
First Amendment to Credit Agreement

2



--------------------------------------------------------------------------------



 



     6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of laws principles.
     7. Parties. This Amendment binds and inures to the benefit of the Borrower,
Banks, the Administrative Agent, and their respective successors and permitted
assigns.
[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]
First Amendment to Credit Agreement

3



--------------------------------------------------------------------------------



 



          PHILADELPHIA CONSOLIDATED HOLDING CORP.
 
        By:   /s/ James J. Maguire, Jr.
 
  Name:   James J. Maguire, Jr.
 
  Title:   President and CEO
 
        BANK OF AMERICA, N.A.,
as Administrative Agent
 
        By:   /s/ Angela Lau
 
  Name:   Angela Lau
 
  Title:   Assistant Vice President
 
        BANK OF AMERICA, N.A.,
as a Lender
 
        By:   /s/ Shelly Harper
 
  Name:   Shelly Harper
 
  Title:   Senior Vice President
 
        WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
 
        By:   /s/ Grainne M. Pergolini
 
  Name:   Grainne M. Pergolini
 
  Title:   Director

Signature Page to First Amendment to Credit Agreement

